Blackburn, Presiding Judge.
Paul Julian Smith appeals his conviction of possession of cocaine, following a jury trial, contending that there was insufficient *379evidence to support the verdict. We find that there was sufficient evidence, and we affirm.
Decided June 1, 1999.
Ellis R. Garnett, for appellant.
Daniel J. Craig, District Attorney, Charles R. Sheppard, Assistant District Attorney, for appellee.
On appeal the evidence must be viewed in the light most favorable to support the verdict, and [Smith] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. . . . The standard for reviewing a denial of a motion for a directed verdict of acquittal is whether under the rule of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), the evidence was sufficient for a rational trier of fact to find beyond a reasonable doubt that the defendant was guilty of the charged offense. Moreover, the test established in Jackson is the proper test for us to use when the sufficiency of the evidence is challenged, whether the challenge arises from the overruling of a motion for directed verdict or the overruling of a motion for new trial based upon alleged insufficiency of the evidence.
(Citations and punctuation omitted.) Lester v. State, 226 Ga. App. 373, 376 (2) (487 SE2d 25) (1997).
The evidence in this case shows that Smith, a trusty at the Richmond County Jail, was wheeling a food cart through the jail. Smith was observed by a corrections officer exchanging an item for money with another inmate. A search revealed the inmate had received a $20 bill from Smith. Smith had hidden in his sock a small package containing crack cocaine. At trial, expert testimony established that the likely value of the crack was approximately $20. This evidence was sufficient to authorize the finding of guilt beyond a reasonable doubt. See Jackson, supra.

Judgment affirmed.


Barnes, J., and Senior Appellate Judge Harold R. Banke concur.